         Case 1:16-cr-00024-SPW Document 51 Filed 08/26/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION

 UNITED STATES OF AMERICA                     Case No. CR-lO-13-BLG-SPW
                                              Case No. CR-16-24-BLG-SPW
              Plaintiff,

 vs.                                                      ORDER


 OTIS TAYLOR YELLOW MULE,

              Defendant.


       Upon the Defendant's Unopposed Motion to Expedite Revocation Hearing

(Doc. 117), and for good cause appearing,

       IT IS HEREBY ORDERED that the Revocation Hearing set for Wednesday,

September 29,2021 at 10:30 a,m., is VACATED.

       IT IS HEREBY ORDERED that the revocation hearing is reset for Friday,

September 17,2021 at 1:30 p.m.

       The Clerk ofCourt is directed to notify counsel and the U.S. Marshals Service

ofthe making ofthis Order.

       DATED this              of August, 2021.



                                        '^SUSAN P. WATTERS
                                          U.S. DISTRICT COURT JUDGE
